UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission filenumber000-51886 MAX SOUND CORPORATION (Exact name of registrant as specified in its charter) Delaware 26-3534190 State or other jurisdiction of incorporation or organization (I.R.S.Employer Identification No.) 2902A Colorado Avenue Santa Monica, CA 90404 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 888-777-1987 Securities registered pursuant to Section 12(b) of the Act: None. Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $.0001 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as ofJune 30, 2013 was approximately $15,100,043. As of March29, 2014, the registrant had317,021,065 shares issued and outstanding. Documents Incorporated by Reference: None. TABLE OF CONTENTS PART I ITEM 1. BUSINESS 1 ITEM 1A. RISK FACTORS 5 ITEM 1B. UNRESOLVED STAFF COMMENTS 5 ITEM 2. PROPERTIES 5 ITEM 3. LEGAL PROCEEDINGS 5 ITEM 4. MINE SAFETY DISCLOSURES 6 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 6 ITEM 6. SELECTED FINANCIAL DATA 8 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F-1 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 18 ITEM 9A. CONTROLS AND PROCEDURES 18 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 19 ITEM 11. EXECUTIVE COMPENSATION 21 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENTAND RELATED STOCKHOLDER MATTERS 22 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 20 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 23 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 24 SIGNATURES 26 PART I ITEM 1.BUSINESS Overview Max Sound Corporation (“we,” “us,” “our,” or the “Company”) was incorporated in the State of Delaware on December 9, 2005 as 43010, Inc. to engage in any lawful corporate undertaking, including, but not limited to, locating and negotiating with a business entity for combination in the form of a merger, stock-for-stock exchange or stock-for-assets exchange. On October 7, 2008, pursuant to the terms of a stock purchase agreement, Mr. Greg Halpern purchased a total of 100,000 shares of our common stock from Michael Raleigh for an aggregate of $30,000 in cash. The total of 100,000 shares represents 100% of our issued and outstanding common stock at the time of the transfer. As a result, Mr. Halpern became our sole shareholder. As part of the acquisition, and pursuant to the Stock Purchase Agreement, Michael Raleigh, our then President, CEO, CFO, and Chairman resigned from all the positions he held in the company, and Mr. Halpern was appointed as our President, CEO CFO and Chairman. The original business model was developed by Mr. Halpern in September of 2008 and began when he joined the company on October 7, 2008. In October 2008, we became a development stage company focused on creating an Internet search engine and networking web site. From October 2008 until January 17, 2011, Mr. Halpern was our CEO, and during that time the Company was focused on developing their Internet search engine and networking web site.In January of 2010, the Company launched their Internet search engine and networking website ( www.soact.net ).In 2011, the Company decided to abandon its social networking website.On May 11, 2010, the Company acquired the worldwide rights, title, and interest to all fields of use for MAX-D. On January 17, 2011, Mr. Halpern resigned as the Company’s CEO and John Blaisure was appointed as CEO.In February of 2011, the Company elected to change its business operations and focus primarily on developing and launching the MAX-D technology.Our current website ( www.maxsound.com ) is used to showcase the MAX-D technology.On March 8, 2011, the Company changed its name to Max Sound Corporation, and its trading symbol on the OTC Bulletin Board to MAXD. On December 3, 2012, the Company completed the purchase of the assets of Liquid Spins, Inc., a Colorado corporation (“Liquid Spins”).Pursuant to the Asset Purchase Agreement, dated November 15, 2012, the assets of Liquid Spins were exchanged for 24,752,475 shares of common stock of the Company (the “Shares”), equal to $10,000,000 and a purchase price of $.404 per share.The price of the Shares was determined by taking the average of the daily closing prices for the Company’s common stock as reported on the OTC Bulletin Board on the ten (10) trading days immediately preceding the closing.The Liquid Spins’ assets that were purchased included: record label distribution agreements; Liquid Spins technology inventory; independent arts programs; retail contracts for music distribution; gift card retail contracts via Incomm; physical inventory and office equipment; design and retail ready concepts; brand value; records; publishing catalog; and web assets. MAX Sound Corporation owns the worldwide rights to all fields of use to MAX-D HD Audio, which was invented by Lloyd Trammell, a top sound designer and audio engineer who helped develop and sell the first working Surround Sound System to Hughes Aircraft.Mr. Trammell, who is now the CTO of MAX-D, also developed MIDI for Korg and owns five patents in dimensional sound processing.We believe that MAX-D is to Audio what High Definition is to Video.MAX-D works by converting all audio files to their highest possible acoustically perfect equivalent without increasing files size or bandwidth usage. Description of Our Business Max Sound (MAX-D) is engaged in activities to sell and licenseproducts and services based on its patent-pending MAX-D HD Audio Technology for sound recording and playback that dramatically improves the listener’s experience.The Company is marketing MAX-D on the basis that it is to audio what HD is to video.MAX-D technology improves all types of audio; moreover, it is intended to be particularly valuable in improving the ever-growing use of compressed audio and video as used in mp3 files, iPods, internet, and satellite/terrestrial broadcasting.For example, a listener using a portable mp3 player with MAX-D will experience sound quality that is comparable to the original CD before it was converted into an mp3 file.In another example, cell phone users using a cell phone equipped with MAX-D will hear the other person's voice as if they are speaking directly in front of them.The Company’s current business model is to license the technology to content creators, manufacturers, and network broadcasters.The Company’s patent-pending technology stands customer ready today.The Company’s market pursuits include motion picture, music recording, video game, broadcasting, internet video and audio, automobile infotainment systems and consumer electronics. 1 The Company has grown this year to a staff of 18, including employees and sub-contractors. We now have an infrastructure that is allowing us to expand and execute quickly. In addition we have established business relationships with the leading companies in the Smartphone, Tablet, Chip, Music and Consumer Retail business. The Company is now executing its “Go To Market” strategy and sales programs as a first market mover solving the degraded compressed audio issues plaguing the audio currently being consumed. These companies dominate the multi-media and electronics technology arena providing audio delivery across all channels of the exploding smartphone tablet device phenomenon. Acquisition of Liquid Spins In December 2012, we completed the purchase of Liquid Spins (LiquidSpins.com), an online MP3 digital music service with agreements in place with major record labels listed in the section entitled "Market" below. Currently we have over 2 million tracks, and are currently importing an additional 7.5 million tracks from The Orchard, bringing us to a total of over 9.5 million. In addition, we have added a Liquid Spins MAX-D HD Audio Player App to the Google Play Store, along with a Liquid Spins Downloader App that allows the consumer to effortlessly download the MP3 tracks to any Android device. In addition the Downloader App keeps record of all purchased music for future downloads if needed. Qualcomm We have entered into a license agreement with Qualcomm that enables our MAX-D technology to be on Qualcomm’s Snapdragon DSP.The license agreement is automatically renewable for one-year periods unless terminated by either party with 30 days prior written notice.By residing on the Qualcomm Snapdragon DSP, the MAX-D HD Audio Technology will have the ability to control and convert to HD Audio up to 8 audio processes simultaneously. This will include Cellular Voice transmission and termination, streaming video, streaming audio and all content stored on the device in memory. Qualcomm currently has a significant portion of the entire global chip market for all smartphones and tablets and they believe their growth rate mirrors the industry. We anticipate a strong adoption from the OEMs licensing the MAX-D technology. Now that MAX-D is part of the Snapdragon Chip, we believe MAX-D can be successfully deployed on the chip, and will have the ability to be offered to up to 86 of Qualcomm’s OEM’s on potentially hundreds of millions of devices every quarter. About MAX-D: The MAX-D software improves the sound heard from any device. Consumers have unknowingly sacrificed better audio quality for portable convenience and MAX-D rectifies this problem by: · analyzing what content is missing from the compressed audio signal; · dynamically resynthesizinglost harmonics and natural sound fields in real time; · maximizing the output potential of any device without increasing original file size; and · without requiring consumers or OEM’s to change equipment or infrastructure. MAX-D Benefits: · Increases dynamic range, eliminates destructive effects of audio compression with no increase in file size or transmission bandwidth; · High-resolution audio reproduction with an omni-directional sound field using only two speakers; · “Real” three-dimensional sound field, versus artificial sound field created by competing technologies; and · More realistic “live performance” quality of all recordings with optimal dynamic range, bass response and overall clarity 2 MAX-D Markets: MAX-D can be used in a variety of venues and applications that provide audio capability, as categorized below: · MOBILE - Communication | Voice – Data | Entertainment · ENTERTAINMENT - Music | Movies | Audiobooks | Streaming Content | Live Events · MULTI-MEDIA - Computing | Gaming · CONSUMER - Home Theater | Portable Audio Players | Live Concert Sound | Automotive We intend to license the MAX-D technology to creators of film, music, broadcast, and gaming content and selling them the service of applying the MAX-D technology to their end product. MAX-D is fully compatible with existing playback technology. We believe that no current competitor can provide the level of sound quality and end user experience that MAX-D delivers. MAX-D technology is ready for these markets now.We also intend to license the technology to manufacturers of consumer electronics products such as portable mp3 players, TV’s, Set Top Boxes, Car Stereo, Home Theatre, Smartphones and Tablets. MAX-D Revenue Model: The Company expects to derive its revenue through the licensing of its MAX-D technology.The Company is negotiating the licensing of its HD Audio Technology onto hardware and software across the primary vertical markets in Entertainment, Multi-media and Mobile Communications technology.It is also negotiating the “White Labeling,” or the adding of a customizable feature to the Liquid Spins Music Store, into all of these sectors and national retailers as well. MAX-D Embedded Chip Solution: The MAX-D Embedded Chip technology is being designed to restore the natural sound field, causing compressed audio to sound like the original audio at playback time in any device. The audio does not have to be pre-processed or encoded. The Chip is being designed to be imbedded into TV Receivers, Digital Projection TVs, LCD TVs, Plasma TVs, Component DVD Players/Recorders, DVD Recorders, Set-Top Boxes, Personal Video Recorders (PVRs), Direct Broadcast Satellite (DBS) Receivers, Personal Computers, Satellite Radio Receivers, Mobile Video Devices, Domestic Factory Installed Auto Sound, Camcorders, MP3 Players, Electronic Gaming Hardware, Wireless Telephones, Cell Phones, and Personal Digital Assistants (PDAs). MAX-D Dynamic Software Module: Max Sound has delivered and isworking to implement an application programming interface (“API”) for all Internet applications to process all audio/video content streamed or downloaded by consumers. Viable target candidates within the next 24 months include streaming movie and music services such as Netflix and Spotify. Companies selling downloaded MP3’s are also expected to find immense value in our technology due to their dominance in web-based audio and video. This Module is a lossless dynamic process requiring no destructive encoding or decoding and needs no additional hardware or critical monitoring stage after processing.In addition, no specialized decoder is necessary on any audio system. Technology MAX-D is a unique approach to processing sound, based on the physics of acoustics rather than electronics. Remarkably simple to deploy, MAX-D is a new technology that dramatically raises the standard for sound quality,with no corresponding increase in file size or transmission channel bandwidth. This is accomplished by processing audio with our proprietary, patent-pending process. This embedded and duplicating format either remains the same, or can be converted to whatever format the user desires, while retaining unparalleled fidelity and dynamic range. MAX-D restores the original recorded acoustical space inany listening environment. MAX-D is the only technology that both aligns phase and corrects phase distortion in a completed recording. MAX-D supplies missing audio content by adding acoustics and frequency response lost in the original recording or in the compression and transmission processes. MAX-D corrects and optimizes harmonic content and low frequency responses, greatly enhancing acoustic accuracy and we believe reduces ear fatigue. MAX-D integrates time, phase, harmonics, dynamics, and sub-harmonic region optimizations in a fully dynamic fashion. MAX-D is a lossless dynamic process, requiring no destructive encoding/decoding process, or any specialized decoder at all. MAX-D needs no additional hardware or critical monitoring stage after processing. The end result is that every aspect of audio processed with MAX-D- voice, instrument, or special effects - sounds refreshingly clear, realistic, and natural. The MAX-D HD Audio Technology creates an optimum sound field throughout every listening environment – from the corners of a theater; on your living room couch; to the back seat of your car. Market MAX-D products and servicesare designed and intended to solve problems and add value to audio components of several separate industries, including consumer electronics, motion picture, broadcasting, video game, recording, cell phone, internet, and VOIP applications. 2013 was a year of creating relationships with companies across all vertical markets understanding the value of those industries and what it would mean to Max-D. It became clear that the device market was the largest for potential revenue and profits for the company. Our license agreement with Qualcomm has established the foundation for entry into this market. The MAX-D HD Audio player App provided the consumer the ability to experience MAX-D. The acquisition of Liquid Spins provided a music gateway directly to the retail consumer and the record labels and the ability to provide MAX-D HD Audio. 3 List of 2013 contracted companies: Qualcomm (Leader in Chips for Smartphones & Tablets) Incomm (Leader in retail music transaction distribution encompassing the largest Big Box companies) EMI (Leading Music Distribution) Sony Music (Leading Music Distribution) UMG (Leading Music Distribution) RED Records (Leading Music Distribution) Curb Records (Leading Music Distribution) The Orchard (Leading Music Distribution) The company is now positioned to pursue the following expansion strategies: · Launch MAX-D audio on the Qualcomm Snapdragon DSP, which stands to make MAX-D audio available on potentially hundreds of millions of devices that can be licensed by up to 86 OEMs around the world. · Grow the MAX-D HD Audio Apps user base and begin selling a paid version of the App. · Deploy MAX-D APIs for use in streaming online Video/Audio and stand alone Audio services. Competition The Company’s management believes there are no current competitors capable of delivering the high quality of audio products and services produced by the company. Although other companies, like DTS or Dolby, have technologies that enhance sound; we do not believe these technologies negatively affect the Company because the MAX-D process can enhance the other audio company’s technology. We believe we will be considered friendly competition in the future for four reasons; (1) we believe that MAX-D technology delivers the best sound quality available today, (2) MAX-D does not require any additional equipment; (3) MAX-D makes any competition’s audio processes sound better. Intellectual Property Max-D and HD Audio technologies and designs are Patent Pending and Trademarked. On February 8, 2011, the words “Max Sound” was issued to the Company by the U.S. Patent and Trademark office under Serial Number85050705, and the words “HD Audio” are pending under Serial Number 85232456 for the following applications: Computer application software for mobile phones, namely, software for HD audio; Computer hardware and software systems for delivery of improved HD audio; Computer hardware for communicating audio, video and data between computers via a global computer network, wide-area computer networks, and peer-to-peer computer networks; Computer software for manipulating digital audio information for use in audio media applications; Computer software to control and improve computer and audio equipment sound quality; Digital materials, namely, CD's, DVD's, MP3's, streaming media, movies, videos, music, concerts, news, pre-recorded video, downloadable audio and video and high definition audio and video featuring improved HD audio; Digital media, namely, pre-recorded DVDs, downloadable audio and video recordings, and CDs featuring and promoting improved HD audio; Digital media, namely, pre-recorded video cassettes, digital video discs, digital versatile discs, downloadable audio and video recordings, DVDs, and high definition digital discs featuring improved HD audio; Digital media, namely, CD's, DVD's, MP3's, movies, videos, music, concerts, news, pre-recorded video, downloadable and streaming audio and video and high definition audio and video featuring improved HD audio; Downloadable MP3 files, MP3 recordings, on-line discussion boards, webcasts, webinars and podcasts featuring music, audio books in the field of entertainment and general subjects, and news broadcasts; Software to control and improve audio equipment sound quality; Sound recordings featuring improved HD audio. The Company is in the process of filing 70 additional patents for its technology. Research and Development Throughout 2013, the Companycontinued to build out corporate infrastructure.In the fiscal years ended December 31, 2013 and 2012, the Company spent $46,177 and $17,850 respectively, on research and development activities relating to the build-out for the Company’s App for Windows Linix and IOS, as well as the MAX-D’s Employees As of December 31, 2013, we had 18 employees, 11 of which were full-time. Anticipated Milestones for the Next Twelve Months For the next twelve months, our most important goal is to become cash flow positive by growing Max Sound HD Audio sales through licensing and recurring revenue streams.Our goal is to have this growth improve our stock value and investor liquidity.We expect our financial requirements to increase with the additional expenses needed to promote the MAX-D HD Audio Technology.We plan to fund these additional expenses by equity loans from our existing lines of credit and we are also considering various private funding opportunities until such time that our revenue stream is adequate enough to provide the necessary funds. Over the next twelve months, our focus will be in the achieving and implementing the following: 1. The marketing of the MAX-D Android and Windows APP for tablets and smartphones in addition to an APP that will run on the Apple OS into the direct consumer market. This will bring relevant traffic to the Liquid Spins Music Store producing music sales and subscription based revenue. 4 2. The launch of White Label on line music stores and MAX-D HD Audio App’s. 3. MAX-D is in the Qualcomm Snapdragon DSP through the Hexagon program. We will seek adoption of the MAX-D HD Audio Technology by Qualcomm’s OEMs. 4. Deployment ofMax Sound HD Audio appliances for key industry engineers and internet streamingcompanies allowing them to broadcast in MAX-D. 5. Early adoption from the movie industry producing “Mastered in MAX-D” content. Long-Term Goals 1. Increase Max Sound’s customer base substantially producing large consumer adoption and branding. 2. Make a financial return on the investments of the last year, with increased sales and reduction of indirect costs, to become cash flow positive and then profitable in 2014. 3. Increased adoption by industry leaders and differentiated as a deliverer of game-changing audio technology. 4. Explore the applicability of Liquid Spins in future agreements with MAX-D. Where You Can Find More Information We are a publicly reporting company under the Exchange Act and are required to file periodic reports with the Securities and Exchange Commission.The public may read and copy any materials we file with the Commission at the SEC's Public Reference Room at treet, NE., Washington, DC 20549, on official business days during the hours of 10 a.m. to 3 p.m.The public may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330.The Commission maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Commission and state the address of that site (http://www.sec.gov).In addition, you can obtain all of the current filings at our Internet website atwww.maxsound.com. ITEM 1A.RISKFACTORS Not applicable for smaller reporting companies. ITEM 1B.UNRESOLVED STAFFCOMMENTS Not applicable for smaller reporting companies. ITEM 2.PROPERTIES. Office Arrangements and Operational Activities In November 2010, we leased our MAX-D post production facility at 2902A Colorado Ave., Santa Monica, CA, 90404.The lease is for two years with one-year renewable options. In December 2012, the Company took over a month-to-month operating lease upon the acquisition of Liquid Spins.The office is located at 5525 Erindale Drive, Suite 200, Colorado Springs, CO, 80918. ITEM 3.LEGALPROCEEDINGS. To the best of our knowledge, there are no known or pending litigation proceedings against us, except as follows: On February 21, 2012, the Company filed a suit for breach of contract, intentional misrepresentation, negligent misrepresentation, fraud, false advertising, and unfair competition with a former consultant. It seeks damages due to their alleged failure to meet the contractual requirements regarding promotions. The defendant has been served. In August of 2013, the Company received a Default Judgment against the Defendant.This case will be vigorously prosecuted and has a good likelihood of success. The case seeks in excess of the jurisdictional amount which is $50,000 dollars. On August 14, 2012, the Company, along with two shareholders of the Company, were named as a defendant in an action filed in the Superior Court for the State of California and the County of San Diego. The plaintiff alleges he was terminated by his former employer “Acoustics Control Sciences, LLC” (which is a company that is not affiliated with Max Sound Corporation) in August, 2008 without receiving wages and other compensation allegedly due him. The plaintiff further claims that two of the members or “shareholders” of Acoustics Control Sciences, LLC, wrongfully transferred a patent owned by his former employer and this transfer prevented his former employer from paying the wages alleged due. According to the plaintiff, when the assets of his former employer were sold to the Company, Max Sound Corporation became a successor-in-interest to the plaintiff’s former employer. Plaintiff thus seeks unpaid wages and other compensation from each alleged successor-in-interest named in his complaint. This case will be vigorously prosecuted and has a good likelihood of success; plaintiff has initiated settlement discussions with the Company. 5 On August 23, 2012, Koss Corporation filed a lawsuit against the Company in the United States District Court for the Eastern District of Wisconsin alleging trademark infringement. Based upon its federally registered trademark “Hearing is Believing” for stereo headphones, Koss Corporation contends that the Company’s use of “Hearing in Believing” in advertisements for mobile phone software and the Company’s related trademark application for mobile phone software constitutes trademark infringement and unfair competition. The Company denies these allegations, and contends that the goods and services of the two companies are not related and are, in fact, sold or distributed in different channels. On October 26, 2012, the Company filed a motion to dismiss the lawsuit pending in the Eastern District of Wisconsin, and the lawsuit was dismissed for lack of personal jurisdiction. On June 7, 2013, Koss Corp. re-filed its lawsuit in the U.S. District Court for the Central District of California. About the same time, the U.S. Patent and Trademark Office published in the Official Gazette “Hearing is Believing” as a trademark for the Company. Koss responded by filing an opposition to registration of that mark by Max Sound Corporation. Koss’ opposition to registration, pending before the Trademark Trial and Appeal Board (“TTAB”), repeated the same allegations that appear in Koss’ federal complaint. The Company denied the allegations of the TTAB opposition and the federal complaint. Due to a lack of interest to use the trademark by the Company and its partners, the Company abandoned the mark and entered into a final settlement with the plaintiff in December 2013. ITEM 4.MINE SAFETYDISCLOSURES. Not applicable. PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDERMATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our shares of common stock are traded on the OTC Bulletin Board under the symbol “MAXD.”The following table sets forth, for the period indicated, the high and low bid quotations for the Company’s common stock.These quotations represent inter-dealer quotations, without adjustment for retail markup, markdown or commission, and may not represent actual transactions. Price High Low First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ Holders As of March 29, 2014, in accordance with our transfer agent records, we had 1,276 record holders of our Common Stock. This number excludes individual stockholders holding stock under nominee security position listings. Dividends To date, we have not declared or paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock, when issued pursuant to this offering. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board of Directors may deem relevant. Securities Authorized For Issuance Under Equity Compensation Plans. None. Stock Option Grants On January 17, 2011, we entered into an employment agreement with our CEO, John Blaisure. Pursuant to the employment agreement with Mr. Blaisure, we issued to Mr. Blaisure 12,000,000 options to buy common stock of the Company at $.12 per share for a period not to exceed three years from the date of the employment agreement. On June 14, 2013, we amended the terms of such options to extend the expiration date bytwo years. On January 1, 2013, the Company issued 700,000 options to buy common shares of the Company's stock at $0.50 per share, good for three years, to the Chief Technical Officer pursuant to an amended employment agreement dated December 31, 2012. 6 Recent Sales of Unregistered Securities For the year ended December 31, 2013, the Company issued 500,000 shares of common stock for services having a fair value of $125,000 ($0.25/share). For the year ended December 31, 2013, the Company issued 500,000 shares of common stock for services having a fair value of $127,500 ($0.26/share). For the year ended December 31, 2013, the Company issued 31,250 shares of common stock for services having a fair value of $7,813 ($0.25/share). For the year ended December 31, 2013, the Company issued 400,000 shares of common stock for services having a fair value of $94,000 ($0.23 - $0.37/share). On October 1, 2013, the Company entered into a conversion agreement with Proteus Capital, LLC relating to a convertible promissory note dated March 14, 2013, with the original principal amount of $55,500, for 135,685 shares based on a conversion price of $0.1475 per share (See Note 6 to the accompanying financial statements). On October 1, 2013, the Company entered into a conversion agreement with JMJ relating to a convertible promissory note dated February 27, 2013, with the original principal amount of $100,000, for 240,000 shares based on a conversion price of $0.1458 per share (See Note 6 to the accompanying financial statements). On October 7, 2013, the Company entered into a conversion agreement with Tonaquint relating to a convertible promissory note dated March 13, 2013, with the original principal amount of $111,000, for 337,990 shares based on a conversion price of $0.1486 per share (See Note 6 to the accompanying financial statements). On October 9, 2013, the Company entered into a conversion agreement with Asher relating to a convertible promissory note dated April 4, 2013, with the original principal amount of $61,750, for 467,394 shares based on a conversion price of $0.138 per share (See Note 6 to the accompanying financial statements). On October 14, 2013, the Company entered into a conversion agreement with Bibicoff Family Trust relating to a promissory note dated December 11, 2012, with the original principal amount of $120,000, for 8,000 shares of common stock for the payment of accrued interest for the three months ended September 30, 2013, having a fair value of $1,720 ($0.22/share) (See Note 7 to the accompanying financial statements). On October 17, 2013, the Company entered into a conversion agreement with JMJ relating to a convertible promissory note dated February 27, 2013, with the original principal amount of $100,000, for 297,810 shares based on a conversion price of $0.1486 per share (See Note 6 to the accompanying financial statements). On October 21, 2013, the Company entered into a conversion agreement with Tonaquint relating to a convertible promissory note dated March 13, 2013, with the original principal amount of $111,000, for 198,719 shares based on a conversion price of $0.1530 per share (See Note 6 to the accompanying financial statements). On October 24, 2013, the Company entered into a conversion agreement with Asher relating to a convertible promissory note dated April 17, 2013, with the original principal amount of $41,750 executed by a note holder for 310,143 shares based on a conversion price of $0.141 per share (See Note 6 to the accompanying financial statements). On October 30, 2013, the Company entered into a conversion agreement with Tonaquint relating to a convertible promissory note dated March 13, 2013, with the original principal amount of $111,000, executed by a note holder for 250,716 shares based on a conversion price of $0.1473 per share (See Note 6 to the accompanying financial statements). On November 4, 2013, the Company entered into a conversion agreement with Vista relating to a convertible promissory note dated May 3, 2013, with the original principal amount of $25,000, for 70,000 shares based on a conversion price of $0.1461 per share (See Note 6 to the accompanying financial statements). On November 25, 2013, the Company entered into a conversion agreement with Vista relating to a convertible promissory note dated May 3, 2013, with the original principal amount of $25,000 executed by a note holder for 70,000 shares based on a conversion price of $0.1398 per share (See Note 6 to the accompanying financial statements). On November 8, 2013, the Company entered into a conversion agreementwith Tonaquint relating to a convertible promissory note dated May 2, 2013, with the original principal amount of $166,000, for 207,006 shares based on a conversion price of $0.1459 per share (See Note 6 to the accompanying financial statements). On November 22, 2013, the Company entered into a conversion agreement with Proteus Capital, LLC relating to a convertible promissory note dated March 14, 2013, with the original principal amount of $55,500, executed by a note holder for 279,353 shares based on a conversion price of $0.14 per share (See Note 6 to the accompanying financial statements). 7 On November 25, 2013, the Company entered into a conversion agreement with Dominion Capital, LLC relating to a convertible promissory note dated May 23, 2013, with the original principal amount of $277,778, for 392,593 shares based on a conversion price of $0.15 per share (See Note 6 to the accompanying financial statements). On December 2, 2013, the Company entered into a conversion agreement with Tonaquint relating to a convertible promissory note dated May 2, 2013, with the original principal amount of $166,000, for 254,237 shares based on a conversion price of $0.13986 per share (See Note 6 to the accompanying financial statements). On December 18, 2013, the Company entered into a conversion agreement with Tonaquint relating to a convertible promissory note dated May 2, 2013, with the original principal amount of $166,000, for 241,935 shares based on a conversion price of $0.1503 per share (See Note 6 to the accompanying financial statements). On December 18, 2013, the Company entered into a conversion agreement with BOU Trust relating to a convertible promissory note dated June 17, 2013, with the original principal amount of $111,111, for 310,752 shares based on a conversion price of $0.161 per share (See Note 6 to the accompanying financial statements). On December 23, 2013, the Company entered into a conversion agreement Redwood Management, LLC, relating to a convertible promissory note dated June 17, 2013, with the original principal amount of $166,667, for 328,731 shares based on a conversion price of $0.1521 per share (See Note 6 to the accompanying financial statements). On December 30, 2013, the Company entered into a conversion agreement with BOU Trust relating to a convertible promissory note dated June 17, 2013, with the original principal amount of $111,111, for 344,115 shares based on a conversion price of $0.1454 per share (See Note 6 to the accompanying financial statements). On December 31, 2013, the Company entered into a conversion agreement with Tonaquint relating to a convertible promissory note dated May 2, 2013, with the original principal amount of $166,000, for 262,605 shares based on a conversion price of $0.1345 per share (See Note 6 to the accompanying financial statements). The Company determined that the securities described above were issued in transactions that were exempt from the registration under the Securities Act of 1933, as amended (the “Securities Act”), pursuant to Section 4(a)(2) thereunder. This determination was based on the non-public manner in which we offered the securities and on the representations of the recipients of the securities, which included, in pertinent part, that they were “accredited investors” within the meaning of Rule 501 of Regulation D promulgated under the Securities Act, that they were acquiring such securities for investment purposes for their own account and not with a view toward resale or distribution, and that they understood such securities may not be sold or otherwise disposed of without registration under the Securities Act or an applicable exemption therefrom. ITEM 6.SELECTED FINANCIALDATA. Not applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OFOPERATIONS The following plan of operation provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition. The discussion should be read along with our financial statements and notes thereto. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements.These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our predictions. Overview We were incorporated in the State of Delaware as of December 9, 2005 as 43010, Inc. to engage in any lawful corporate undertaking, including, but not limited to, locating and negotiating with a business entity for combination in the form of a merger, stock-for-stock exchange or stock-for-assets exchange. On October 7, 2008, pursuant to the terms of a stock purchase agreement, Mr. Greg Halpern purchased a total of 100,000 shares of our common stock from Michael Raleigh for an aggregate of $30,000 in cash. The total of 100,000 shares represents 100% of our issued and outstanding common stock at the time of the transfer. As a result, Mr. Halpern became our sole shareholder. As part of the acquisition, and pursuant to the Stock Purchase Agreement, Michael Raleigh, our then President, CEO, CFO, and Chairman resigned from all the positions he held in the company, and Mr. Halpern was appointed as our President, CEO CFO and Chairman. The current business model was developed by Mr. Halpern in September of 2008 and began when he joined the company on October 7, 2008. In October 2008, we became a development stage company focused on creating an Internet search engine and networking web site. In May of 2010, we acquired the world-wide rights to all fields of use for Max Sound HD Audio Technology.In November of 2010, we opened our post-production facility for Max Sound HD Audio in Santa Monica California. In February of 2012, after several successful demonstrations to multi-media industry company executives, we decided to shift the focus of the Company to the marketing of the Max Sound HD Audio Technology and commenced the name change from So Act Network, Inc. to Max Sound Corporation and the symbol from SOAN to MAXD. 8 On December 3, 2012, the Company completed the purchase of the assets of Liquid Spins, Inc., a Colorado corporation (“Liquid Spins”).Pursuant to the Asset Purchase Agreement, the assets of Liquid Spins were exchanged for 24,752,475 shares of common stock of the Company (the “Shares”), equal to $10,000,000 and a purchase price of $.404 per share.The assets of Liquid Spins purchased included: record label distribution agreements; Liquid Spins technology inventory; independent arts programs; retail contracts for music distribution; physical inventory and office equipment; design and retail ready concepts; brand value; records; publishing catalog; and web assets. The Company is in negotiations with several multi-media companies that will utilize our HD Audio solution in the future. Videos and news relating to the Company is available on the company website at http://www.maxsound.com. The MAX-D Technology Highlights Video summarizes the HD Audio™ process and shows the need for high definition (HD) Audio in several key vertical markets. The video explains MAX-D as what we believe to be the only dynamic HD Audio™ that is being offered to various markets. Plan of Operation We began our operations on October 8, 2008, when we purchased the Form 10 company from the previous owners.Since that date and through 2013, we have conducted financings to raise initial start-up money for the building of our internet search engine and social networking website and to start our operations.In 2011, the Company shifted the focus of its business operations from their social networking website to the marketing of the Max Sound HD Audio Technology. The Company believes that Max Sound HD Audio Technology is a game changer for several vertical markets whose demand will create revenue opportunities in 2014. We expect our financial requirements to increase with the additional expenses needed to market and promote the MAX-D Audio technology.We plan to fund these additional expenses through financings and through loans from our stockholders and/or officers based on existing lines of credit and we are also considering various private funding opportunities until such time that our revenue stream is adequate enough to provide the necessary funds. 9 Results of Operations The following tables set forth key components of our results of operations for the periods indicated, in dollars, and key components of our revenue for the period indicated, in dollars. For the Years Ended December 31, Revenue $ $ 5 Operating Expenses General and Administrative Endorsement Fees Consulting Professional Fees Compensation Total Operating Expenses Loss from Operations ) ) Other Income / (Expense) Interest Income - Other Income - Gain on sale of intellectual property - Interest expense ) ) Derivative Expense ) ) Amortization of debt offering costs ) ) Loss on conversions ) - Amortization of Debt Discount ) ) Change in fair value of embedded derivative liability ) Total Other Income / (Expense) ) ) Provision for IncomeTaxes - - Net Loss $ ) $ ) Net Loss Per Share- Basic and Diluted $ ) $ ) Weighted average number of shares outstanding during the year Basic and Diluted 10 For the Fiscal Year Ended December 31, 2013 and for the Fiscal Year Ended December 31, 2012 General and Administrative Expenses: Our general and administrative expenses for the years ended December 31, 2013 and 2012, were $3,215,834 and $905,540, respectively. The increase of $2,310,294 or approximately 255%, was a result of our increased advertising and promotional expenses, which include the cost of public relations and product promotion activities, amortization of the intangible asset which was put in service in 2013. Consulting Fees:Our consulting fees for the years ended December 31, 2013 and 2012, were $636,718 and $614,298, respectively. The increase of $22,420 or approximately (4%) was a result of a decrease in expenses associated with the additional consulting, promotional and marketing services related to our social networking website, and an increase in expenses associated with the further development of our MAX-D HD Audio Technology. Professional Fees: Our professional fees for the years ended December 31, 2013 and 2012, were $916,873 and $164,059, respectively. The increase of $752,814, or approximately 459%, was a result of an increase in the expenses associated with the preparation of our financial statements and regulatory filings required for publicly traded companies. Compensation: Our compensation expenses for the years ended December 31, 2013 and 2012, were $1,116,300 and $704,223, respectively.The increase of $412,077, or approximately 59%,was a result of our increased stock based compensation and additional employee salaries during 2013. Net Loss: Our net loss for the year ended December 31, 2013, was $8,804,887, compared to $4,108,182 for the year ended December 31, 2012. The increase in net loss was the result of the expensing in stock based compensation, an increase in expenses associated with the promotion and marketing of the Max Sound HD Audio Technology, increased professional fees and salaries. Liquidity and Capital Resources Revenues for the fiscal years ended December 31, 2013, and 2012, were $2,498 and $5, respectively. We have an accumulated deficit of $27,273,053 for the period from December 9, 2005 (inception) toDecember 31, 2013, and have negative cash flow from operations of $7,244,801 from inception. Our financial statements have been presented on the basis that it is a going concern, which contemplates the realization of revenues from our subscriber base and the satisfaction of liabilities in the normal course of business. We have incurred losses from inception. These factors raise substantial doubt about our ability to continue as a going concern. From our inception throughDecember 31, 2013, our primary source of funds has been the proceeds of private offerings of our common stock, private financing, and loans from stockholders.Our need to obtain capital from outside investors is expected to continue until we are able to achieve profitable operations, if ever.There is no assurance that management will be successful in fulfilling all or any elements of its plans. Below is a summary of our capital-raising activities in the fiscal years ended December 31, 2013 and 2012. Private Financings On December 11, 2012, the Company entered into an agreement to issue to an investor a convertible note with principal amount of $120,000.The note matures on December 11, 2013 and bears an interest rate of 8%. As of December 31, 2013 and 2012, the Company balance of the convertible note and accrued interest is $128,810 and $120,526, respectively.The holder of the note has a right to convert all or any part of the outstanding an unpaid principal amount into shares of common stock after six months.The conversion price equals to $0.50 per share.For the year ended December 31, 2013, the Company issued 24,000 shares of common stock for accrued interest having a fair value of $5,368 ($0.21 - $0.25/share). As of December 31, 2013, the note remains outstanding and is currently in default. On February 1, 2014, the Company reissued the note for $150,000 to the investor to cover the $120,000 outstanding on the note, plus $30,000 for services rendered by the holder.The new note becomes due on July 31, 2014. 11 During the years ended December 31, 2013 and 2012, the Company issued convertible notes totaling $3,843,221 and $1,924,333 respectively. These notes consist of the following terms: Year ended Year ended December 31, December 31, Amount of Amount of Principal Raised Principal Raised Interest Rate 4% - 10 % 0% - 10 % Default interest rate 14% - 22 % 0% - 22 % Maturity October 24, 2013- December 29, 2014 December 19, 2012- November 19, 2013 Conversion terms 1 70% of the “Market Price”, which is the average of the lowest ten (10) trading prices for the common stock during the ten trading day period prior to the conversion. $ - $ Conversion terms 2 65% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the ten (10) trading day period prior to the conversion - Conversion terms 3 70% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the ten (10) trading day period prior to the conversion - Conversion terms 4 70% of the “Market Price”, which is the average trading prices for the common stock during the ten (10) trading day period prior to the conversion. - Conversion terms 5 70% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the fifteen (15) trading day period prior to the conversion. - Conversion terms 6 65% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the ten trading day period prior to the conversion. - Conversion terms 7 70% of the “Market Price”, which is the low traded price of the common stock during the twenty (20) trading day period prior to the conversion - Conversion terms 8 70% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the ten (10) trading day period prior to the conversion. - Conversion terms 9 70% of the “Market Price”, which is lower of the average closing bid price for the common stock during the ten (10) trading day period - Conversion terms 10 70% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the fifteen (15) trading day period prior to the conversion. - Conversion terms 11 70% of the “Market Price”, which is lower of the average closing bid price for the common stock during the ten trading day period. - Conversion terms 12 70% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the ten (10) trading day period prior to the conversion - Conversion terms 13 65% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the ten trading day period prior to the conversion - Conversion terms 14 70% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the fifteen (15) trading day period prior to the conversion. - Conversion terms 15 70% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the ten (10) trading day period prior to the conversion - Conversion terms 16 70% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the twenty (20) trading day period prior to the conversion - - Conversion terms 17 65% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the ten (10) trading day period prior to the conversion. - Conversion terms 18 Conversion price of $0.50 per share - Conversion terms 19 70% of the “Market Price”, which is lower of the average closing bid price for the common stock during the ten (10) trading day period - Conversion terms 20 70% of the “Market Price”, which is lower of the average closing bid price for the common stock during the ten (10) trading day period - Conversion terms 21 70% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the ten (10) trading day period prior to the conversion. - 12 Conversion terms 22 70% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the twenty (20) trading day period prior to the conversion. $ $ - Conversion terms 23 70% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the ten (10) trading day period prior to the conversion. - Conversion terms 24 70% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the ten (10) trading day period prior to the conversion. - Conversion terms 25 65% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the ten (10) trading day period prior to the conversion. - Conversion terms 26 65% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the fifteen (15) trading day period prior to the conversion. - Conversion terms 27 75% of the three (3) lowest closing prices of the common stock during the ten (10) day trading period prior to the conversion date. - Conversion terms 28 70% of the lower of the average of the three (3) lowest trading prices for the ten (10) day trading period prior to conversion. - Conversion terms 29 65% of the lower of the average of the three (3) lowest trading prices for the ten (10) day trading period prior to conversion. - Conversion terms 30 75% of the three (3) lowest closing prices of the common stock during the ten day trading period prior to the conversion date. - Conversion terms 31 70% of the lower of the average of the three (3) lowest trading prices for the twenty (20) day trading period 1 day prior to conversion. - Conversion terms 32 70% of the lower of the average of the three (3) lowest trading prices for the fifteen (15) day trading period 1 day prior to conversion. - Conversion terms 33 75% of the three (3) lowest closing prices of the common stock during the ten day trading period prior to the conversion date. - Conversion terms 34 70% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the fifteen (15) trading day period prior to the conversion. - Conversion terms 35 65% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the ten (10) trading day period prior to the conversion. - Conversion terms 36 70% of the lower of the average of the three (3) lowest trading prices for the twenty (20) day trading period 1 day prior to conversion. - Conversion terms 37 75% of the three (3) lowest closing prices of the common stock during the ten (10) day trading period prior to the conversion date. - Conversion terms 38 75% of the three (3) lowest closing prices of the common stock during the ten (10) day trading period prior to the conversion date. - Conversion terms 39 70% of the lower of the average of the three (3) lowest trading prices for the twenty (20) day trading period 1 day prior to conversion. - Conversion terms 40 65% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the ten (10) trading day period prior to the conversion. - Conversion terms 41 70% of the lower of the average of the three (3) lowest trading prices for the fifteen (15) day trading period 1 day prior to conversion. - Conversion terms 42 65% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the ten (10) trading day period prior to the conversion. - Conversion terms 43 70% of the lower of the average of the three (3) lowest trading prices for the twenty (20) day trading period 1 day prior to conversion. - Conversion terms 44 75% of the three (3) lowest closing prices of the common stock during the ten (10) day trading period prior to the conversion date. - Conversion terms 45 75% of the three (3) lowest closing prices of the common stock during the ten (10) day trading period prior to the conversion date. - $ $ 13 On May 23, 2013, the Company entered into a Securities Purchase Agreement (the “Aggregate SPA”) with three institutional investors. The Aggregate SPA provides for the sale by the Company to the investors of an aggregate principal amount of $2,222,222 of 4% Convertible Debentures, with 10% original issue discount that is due twelve months from their date of issuance (the “Debentures”). The subscription amount shall be funded in the amount of $277,777.77 (net amount of $250,000 less debt offering costs to the Company after the original issue discount) on the initial closing date of May 23, 2013 and thereafter, seven (7) additional installments in the amount of $277,777.77 (net amount of $250,000 less debt offering costs to the Company after the original issue discount) shall each be funded on or about the first day of each successive calendar month commencing on June 1, 2013. In addition, the Company issued debt offering costs (placement agent fees) equal to 7% of the aggregate purchase price paid by each purchase and equity equaling 2% of the gross proceeds received by the Company valued at the investors’ conversion price. The Debentures have an interest rate of 4% and shall have an original issue discount of 10% from the stated principal amount. The Debentures may be prepaid in whole or in part on not less than thirty (30) days prior written notice to the investors for an amount equal to 115% multiplied by the sum of the then outstanding principal amount of the Debentures plus any accrued and unpaid interest. The Debentures shall be convertible into common stock, at the investors’ option, at a 25% discount to the average price of the lowest three (3) closing bid prices for the common stock during the ten (10) trading days prior to the conversion date. In the event of default, the Debentures shall be convertible into common stock at a 35% discount to the market price. In the event that the Company fails in any material respect to comply with the reporting requirements of the Securities and Exchange Act of 1934, as amended, with regards to the filing of Form 10-Q's and 10-K's or ceases to be subject to the Exchange Act, the Debentures shall be convertible into common stock at a 50% discount to the market price, unless the Company has a registration statement declared effective by the SEC, which covers for resale the shares issued in connection with the investors’ conversion. In connection with the Aggregate SPA, the investors were each issued warrants to purchase from the Company at any time after the Closing Date until 5:00 p.m., E.S.T on the third anniversary of the Closing Date (the “Expiration Date”), up to 250,000 fully-paid and non-assessable shares of common stock at a per share purchase price of $0.40 (the “Warrants”). The Company issued 750,000 three year warrants on the terms discussed above. As of December 31, 2013, the Company (from the Aggregate SPA) received proceeds totaling $833,333 less $83,333 original issue discount and debt offering costs totaling $85,055, which includes 94,964 common shares of the Company’s common stock valued at $20,555 issued to the finder. As of December 31, 2013, the Aggregate SPA convertible note balance and accrued interest is $643,343. Loans and Advances We have entered into three Credit Line Agreements with Greg Halpern.The first two were for $100,000 each and matured and expired in 2011.The third Credit Line Agreement issued by Mr. Halpern in March 2010 is for an additional $500,000 and matured and expired in 2012.All three agreements accrue interest at the prime rate as of the date of issuance.The prime rate of interest is the rate of interest that major banks charge their most creditworthy customers.For the purposes of these agreements, we shall determine the prime rate by using the prime rate reported by the Wall Street Journal on the date funds are extended to the Company.Based on the prime rate as of the date of issuance, the prime rate shall be 3.25%. On September 26, 2013, we entered into a Credit Line Agreement with Mr. Halpern for $1,000,000 that will mature and expire on or before the second anniversary of September 26, 2013.Interest will accrue on each advance at an annual rate of4%. As of December 31, 2013, the Company owed $0 in principal and $0 in accrued interest related to these loans and lines of credit.We believe that the $1,000,000 line of credit issued will not be sufficient to cover the additional expense arising from maintenance of our regulatory filings with the SEC, and the marketing of our technology over the next twelve months, thus the Company will continue to pursue additional financing and/or additional funding in 2014 to continue marketing the Max Sound HD Audio Technology aggressivelyto Multi-Media Industry Users of Audio and Audio with Video products. In 2013, the Company has received from Mr. Halpern additional net advances on the established lines of credit in the amount of $290,000, of which it has repaid $150,000.As of December 31, 2013, the balance on the line of credit is $140,000.This further demonstrates our Chairman’s ongoing commitment to continue financing the Company’s needs.While the Company expects to have ongoing needs for additional financing, the amount of those needs are not clearly established as the Company moves forward. In the event that we are unable to obtain additional financing and/or funding or Mr. Halpern either fails to extend us more financing, declines to loan additional cash, declines to fund the line of credit, or declines to defer his salary payments, we will no longer be able to continue to operate and will have to cease operations unless we begin to generate sufficient revenue to cover our costs. 14 Recent Accounting Pronouncements In February 2013, FASB issued Accounting Standards Update 2013-04, Liabilities (Topic 405): Obligations Resulting from Joint and Several Liability Arrangements for which the Total Amount of the Obligation is Fixed at the Reporting Date (a consensus of the FASB Emerging Issues Task Force). This guidance requires an entity to measure obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this guidance is fixed at the reporting date. This stipulates that (1) it will include the amount the entity agreed to pay for the arrangement between them and the other entities that are also obligated to the liability and (2) any additional amount the entity expects to pay on behalf of the other entities. The objective of this update is to provide guidance for the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements. The amendments in this update are effective for fiscal periods (and interim reporting periods within those years) beginning after December 15, 2013. This standard is not expected to have a material impact on the Company’s reported results of operations or financial position. In February 2013, FASB issued Accounting standards update 2013-02, Comprehensive Income Topic 220): Reporting of Amounts Reclassified out of Accumulated Other Comprehensive Income. This update requires an entity to provide information amount the amount reclassified out of accumulated other comprehensive income by component. The entity is also required to disclose significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amount reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting periods. For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income, an entity is required to cross-reference to other discourses required under U.S. GAAP that provide additional detail about those amounts. The objective in this Update is to improve the reporting of reclassifications out of accumulated other comprehensive income. The amendments in this update should be applied prospectively for reporting periods beginning after December 15, 2012. This standard is not expected to have a material impact on the Company’s reported results of operations or financial position. 15 Critical Accounting Policies and Estimates Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenues and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Use of Estimates: In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. Revenue Recognition: Revenue is recognized when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable and collectability is assured.We had $2,498 and $5 in revenue for the years ended December 31, 2013 and 2012, respectively. Stock-Based Compensation: In December 2004, the FASB issued FASB Accounting Standards Codification No. 718, Compensation – Stock Compensation.Under FASB Accounting Standards Codification No. 718, companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees are required to provide services. Share-based compensation arrangements include stock options, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans.As such, compensation cost is measured on the date of grant at their fair value.Such compensation amounts, if any, are amortized over the respective vesting periods of the option grant.The Company applies this statement prospectively. Equity instruments (“instruments”) issued to other than employees are recorded on the basis of the fair value of the instruments, as required by FASB Accounting Standards Codification No. 718. FASB Accounting Standards Codification No. 505,Equity Based Payments to Non-Employeesdefines the measurement date and recognition period for such instruments. In general, the measurement date is when either a (a) performance commitment, as defined, is reached or (b) the earlier of (i) the non-employee performance is complete or (ii) the instruments are vested. The measured value related to the instruments is recognized over a period based on the facts and circumstances of each particular grant as defined in the FASB Accounting Standards Codification. Derivative Financial Instruments Fair value accounting requires bifurcation of embedded derivative instruments such as conversion features in convertible debt or equity instruments, and measurement of their fair value for accounting purposes.In determining the appropriate fair value, the Company uses the Black-Scholes option-pricing model.In assessing the convertible debt instruments, management determines if the convertible debt host instrument is conventional convertible debt and further if there is a beneficial conversion feature requiring measurement.If the instrument is not considered conventional convertible debt, the Company will continue its evaluation process of these instruments as derivative financial instruments. Once determined, derivative liabilities are adjusted to reflect fair value at each reporting period end, with any increase or decrease in the fair value being recorded in results of operations as an adjustment to fair value of derivatives.In addition, the fair value of freestanding derivative instruments such as warrants, are also valued using the Black-Scholes option-pricing model. Impairment of Long-Lived Assets The Company accounts for its long-lived assets in accordance with ASC Topic 360-10-05, Accounting for the Impairment or Disposal of Long-Lived Assets."ASC Topic 360-10-05 requires that long-lived assets, such as technology rights, be reviewed for impairment annually, or whenever events or changes in circumstances indicate that the historical cost carrying value of an asset may no longer be appropriate.The Company assesses recoverability of the carrying value of an asset by estimating the future net cash flows expected to result from the asset, including the eventual disposition.If the future net cash flows are less than the carrying value of an asset, an impairment loss is recorded equal to the difference between the asset's carrying value and fair value or disposable value.For the year ended December 31, 2013, the Company completed an impairment analysis on its' long-lived assets, their technology rights, and determined that no impairment was necessary. The Company believes that the accounting estimate related to asset impairment is a "critical accounting estimate" because the impairment methodology is highly susceptible to change from period to period, because it requires management to make assumptions about future cash flows, and because the impact of recognizing impairment could have a significant effect on operations.Management's assumptions about future cash flows require significant judgment because actual business operations of marketing the technology rights is in its infancy stages and managements expects that their future operating levels to fluctuate.The analysis included assumptions that are based on annual business plans and other forecasted results which are used to reflect market-based estimates of the risks associated with the projected cash flows, based on the best information available as of the date of the impairment test.There can be no assurance that the estimates and assumptions used in the impairment tests will prove to be accurate predictions of the future.If the future adversely differs from management's best estimate of key economic assumptions, and if associated future cash flows materially decrease, the Company may be required to record impairment charges related to its indefinite life intangible asset. 16 Prior to February 2011, the Company's business operations were related to the development and launching of a social networking website.However, since February 2011, our business focus has been on the marketing of our Max Sound HD Audio Technology.Since 2011, was our initial year of marketing our technology, management considers past operational levels to be inconsistent with future operations mainly due to the shift in business focus.In our impairment testing, the Company made assumptions towards the income and expenses expected in the future including, but not limited to, determining the actual expenses incurred in the current year that were attributable to the new business focus in order to develop an annual cost benchmark, trends in the marketplace, feedback from current and past marketing activities, and assessments upon the useful life of the technology rights. The Company's primary focus over the next three to five years will be centered around the marketing and implementation of their technology in order to take advantage of the current trends in the marketplace for users of their technology.In particular, the Company expects that expenses will increase significantly from year to year over the next five years, at which time in year six and beyond the year-to-year change will be a minimal increase.In addition, the Company expects minimal revenue over the next two years, while in year three to six the Company expects to realize significant year to year increases in revenue, at which time in year seven and beyond the year to year change will be a minimal increase. As part of the impairment test, the Company reviewed its' initial useful life analysis, in reference to their technology, and updated this analysis with factors that existed at the time of the impairment testing and determined that nothing had occurred in the marketplace that would change their initial determination of the useful life of their technology.The analysis included researching known technological advances in the marketplace and determining if those advances which are similar to the Company's products would limit the useful life of the asset.The Company believes that the technological advances in the marketplace are geared to developing different playback devices and the implementation of technology that is similar to the Company's technology.Thus, the Company concluded that their technology rights continue to have an indefinite useful life.However, it is understood that technological advancements could happen in the future that would limit the useful life of their technology.If a technology was created in the future that would limit the useful life of the technology, the Company would be required to update their impairment testing to include a useful life determination of the technology and may be required to record impairment charges at some time in the future. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” (SPEs). Subsequent Events Through the filing of these financial statements, the Company converted a total of approximately $947,744 in convertible debt comprised of principal and accrued interest into approximately 10,477,367 common shares. In January 2014, the Company received 3,000,000 shares which were returned in connection with a cancelled agreement entered into on August 3, 2012 due to non performance.See note 9(B) to the accompanying financial statements. On January 28, 2014, the Company entered into an agreement whereby the Company will issue up to $25,000 in a convertible note.The note matures on January 27, 2015 and bears an interest rate of 10%.The conversion price equals the “Variable Conversion Price”, which is 70% of the “Market Price”, which is the average the closing bid prices for the lowest three (3) trading prices of the common stock during the twenty (20) trading day period prior to the conversion. The holder of the note has a right to convert all or any part of the outstanding an unpaid principal amount into shares of common stock after six months.The Company received $25,000 proceeds, on February 26, 2014. On February 20, 2014, the Company entered into an agreement whereby the Company will issue up to $50,000 in a convertible note.The note matures on September 19, 2015 and bears a onetime interest charge of 5% after 90 days.The conversion price equals the “Variable Conversion Price”, which is 70% of the “Market Price”, which is the average of the lowest three (3) trading prices for the common stock during the fifteen (15) trading day period prior to the conversion. The holder of the note has a right to convert all or any part of the outstanding an unpaid principal amount into shares of common stock after six months.The Company received $50,000 proceeds on February 20, 2014. On February 27, 2014, the Company entered into an agreement whereby the Company will issue up to $282,778 in a convertible note.The note matures on February 26, 2015 and bears an interest rate of 4%.The conversion price equals the “Variable Conversion Price”, which is 75% of the “Market Price”, which is the average the three (3) lowest closing bid prices for the common stock during the ten (10) trading day period prior to the conversion. The holder of the note has a right to convert all or any part of the outstanding an unpaid principal amount into shares of common stock after six months.The Company received $250,000 proceeds, less the $32,778 original issue discount pursuant to the terms of this convertible note, on February 27, 2014.In connection with this raise, the Company also issued 250,000 three year warrants exercisable at $0.40/share. On March 7, 2014, the Company entered into an agreement whereby the Company will issue up to $103,500 in a convertible note. The note matures on December 11, 2014 and bears an interest rate of 8%. The conversion price equals the “Variable Conversion Price”, which is 65% of the “Market Price”, which is the average the three (3) lowest closing bid prices for the common stock during the ten (10) trading day period prior to the conversion. The holder of the note has a right to convert all or any part of the outstanding an unpaid principal amount into shares of common stock after six months. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKETRISK. We are subject to certain market risks, including changes in interest rates and currency exchange rates. We have not undertaken any specific actions to limit those exposures. 17 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA MAX SOUND CORPORATION (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE F - 2 REPORT OF INDEPENDENT REGISTERED ACCOUNTING FIRM PAGE F- 3 BALANCE SHEETS AS OF DECEMBER 31, 2, 2012. PAGE F- 4 STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2, 2005 (INCEPTION) TO DECEMBER 31, 2013. PAGE F - 5 STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM DECEMBER 9, 2005 (INCEPTION) TO DECEMBER 31, 2013. PAGE F- 6 STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2, 2005 (INCEPTION) TO DECEMBER 31, 2013. PAGES F - 7 –F - 48 NOTES TO FINANCIAL STATEMENTS. F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Max Sound Corporation (A Development Stage Company) We have audited the accompanying balance sheets of Max Sound Corporation (A Developmental Stage Company) as of December 31, 2013 and 2012, and the related statements of operations, changes in stockholders’ equity, and cash flows for each of the years in the two-year period ended December 31, 2013, and for the period from December 9, 2005 (inception) to December 31, 2013. Max Sound Corporation’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Max Sound Corporation (A Developmental Stage Company) as of December 31, 2013 and 2012, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2013, and for the period December 9, 2005 (inception) through to December31, 2013, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company is in the development stage and has suffered recurring losses, and has an accumulated deficit of $27,273,053 for the period from December 9, 2005 (Inception) to December 31, 2013, and has a negative cash flow from operations of $7,244,801 from inception. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans concerning these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Alan R. Swift, CPA, P.A. Alan R. Swift, CPA, P.A. Certified Public Accountants and Consultants Palm Beach Gardens, Florida March 26, 2014 , SUITE 118, PALM BEACH GARDENS, FL 33410 PHONE: (561) 656-0818 FAX (561) 658-0245 www.aswiftcpa.com F-2 Max Sound Corporation (A Development Stage Company) Balance Sheets ASSETS December 31, 2013 December 31, 2012 Current Assets Cash $ $ Inventory Prepaid expenses Debt offering costs - net TotalCurrent Assets Property and equipment, net Other Assets Security deposit Intangible assets TotalOther Assets TotalAssets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses Line of credit - related party - Derivative liabilities Convertible note payable, net of debt discount of $1,562,390 and $643,814, respectively Total Current Liabilities Commitments and Contingencies Stockholders' Equity Preferred stock,$0.0001 par value; 10,000,000 shares authorized, No shares issued and outstanding - - Common stock,$0.0001 par value; 400,000,000 shares authorized, 309,543,698 and 287,366,648 shares issued and outstanding, respectively Additional paid-in capital Deferred compensation ) ) Treasury stock ) - Deficit accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to financial statements. F-3 Max Sound Corporation (A Development Stage Company) Statements of Operations For the Years Ended For the Period From December 9, 2005 (Inception) to December 31, 2013 December 31, 2012 December 31, 2013 Revenue $ $
